341 S.W.3d 131 (2011)
Linda DEBRECHT, Claimant/Appellant,
v.
CARDINAL RITTER INSTITUTE, Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 95705.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
Linda A. Debrecht, Glendale, MO, pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Linda Debrecht appeals the decision of the Labor and Industrial Relations Commission finding her disqualified from receiving certain unemployment-compensation benefits. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4) & (5)